DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Claims 1-10,12-23, and 29-54 are still pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 was filed after the mailing date of the notice of allowance on 11/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-10,12-23, and 29-54 (renumbered 1-48) are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: The prior artfiled on 11/24/2021 together with art made of record fails to disclose or suggest, in the claimed combination,
As in claim 1: a jump starter apparatus comprising among other patentable features, “…a USB input charge circuit connected to the power supply, the USB input charge circuit comprising a DC/DC converter, the USB input charge circuit configured for MAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-05Appl. No.: 16/450,422Page 3 of 31converting power from a USB charger to increase charge voltage for charging the power supply; and a USB input connector connected to the USB input charge circuit, the USB input connector configured for connecting to the USB charger and providing charge input from the USB charger through the USB input connector and the USB input charge circuit to the power supply”.
Claims 2-10,12-23,40-41,43-52 depend directly or indirectly from claim 1 and therefore are allowed for the same reasons.
As in claim 29: a jump starter apparatus comprising among other patentable features, “…a USB input charge circuit connected to the power supply, the USB input charge circuit configured for converting power from a USB charger to increase charge voltage for charging the power supply; and a USB input connector connected to the USB input charge circuit, the USB input connector configured for connecting to the USB charger and providing charge input from the USB charger through the USB input connector and the USB input charge circuit to the power supply.
As in claim 30: A jump starting device comprising among other patentable features, “…a USB input charge circuit connected to the power supply, the USB input charge circuit configured for converting power from a USB charger to increase charge voltage for charging the power supply; and a USB input connector configured for connecting to the USB charger and providing charge input from the USB charger through the USB input connector and the USB input charge circuit to the power supply
Claims 31-37 depend directly or indirectly from claim 30 and therefore are allowed for the same reasons.
As in claim 38: A jump starting device comprising among other patentable features, “…a USB input charge circuit connected to the power supply, the USB input charge circuit configured for converting power from a USB charger to increase charge voltage for charging the power supply; and a USB input connector connected to the USB input charge circuit, the USB input connector configured for connecting to the USB charger and providing charge input from the USB charger through the USB input connector and the USB input charge circuit to the power source”.
Claims 39 and 42 depend directly or indirectly from claim 38 and therefore are allowed for the same reasons.
As in claim 53: A jump starting device comprising among other patentable features, “…-- a USB input charge circuit connecting the USB connector to the power supply, the USB input charge circuit comprising a DC/DC converter, the USB input charge circuit configured for increasing voltage from the external USB charger to charge voltage for charging the power supply, wherein the DC-DC converter can be turned on and off by an output of the microcontroller”.
Claim 54 depend directly from claim 53 and therefore is allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
While US 20120187897 to Lenk et al., (Lenk) discloses( a battery charger that uses external USB/external power input connection node 502 is added to enable a USB or other type of external power connector to be connected with the battery charger 512. However, this voltage being at a voltage higher than the battery voltage, thus not requiring any voltage boost, which teaches away from the claimed invention as a boost voltage is required to charge a power supply of a jump start apparatus from a low 5V potential standard USB chargers to an up-converted voltage of 12.4Volts as required by the present application.
Therefore the claims as presently submitted are allowable over the art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 2, 2022